Case 1:19-cv-23239-KMM Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 19-cv-23239
 GIANGIACOMO CELLI,

        Plaintiff,
 vs.

 BCC FOOD HALL LLC,

        Defendant.
                                              /

                                          COMPLAINT

        Plaintiff, GIANGIACOMO CELLI, sues Defendant, BCC Food Hall LLC, and alleges:

        1.      Plaintiff, GIANGIACOMO CELLI (“Plaintiff”), was an employee of Defendant,

 BCC Food Hall LLC.

        2.      Plaintiff is entitled to the rights, protections, and benefits provided under the

 WARN Act, 29 U.S.C. Section 2101 et. seq.

        3.      On or about June 20, 2019 and a thirty-day period which includes June 20, 2019

 (exact dates to be discovered), Defendant, Food Hall LLC, a Florida LLC, caused a mass layoff to

 occur at La Centrale (food hall) in or around the Brickell City Centre in Miami-Dade County.

        4.      Defendant was, and is, subject to the notice and back pay requirements of the

 federal WARN Act because Defendant is a business enterprise that employed 100 or more

 employees, excluding part-time employees, and/or, employed 100 or more employees who in the

 aggregate work at least 4,000 hours per week (exclusive of overtime), as defined in the WARN

 Act. 29 U.S.C. Section 2101(1)(A) & (B).

        5.      The WARN Act regulates the amount of notice an employer must provide to

 employees who will be terminated due to the employer’s closing of a plant or mass layoffs, as well

                                                  1
Case 1:19-cv-23239-KMM Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 3



 as the back pay and other associated benefits an affected employee is due based on a violation of

 the required notice period. Pursuant to the WARN Act, 29 U.S.C. Section 2101, and 20 C.F.R.

 Section 639.1 – 639.10 et seq, Defendant was required to provide at least sixty (60) days prior

 written notice of the termination, or notice as soon as practicable, to the affected employees,

 explaining why the sixty (60) days prior notice was not given.

         6.     Approximately 70-80 or more layoffs occurred within a 30-day period (including

 no less than 50 full-time layoffs that triggered the notice requirements of the WARN Act, as “full

 time” is defined for purposes of the WARN Act). More than 33% of the full-time workforce was

 laid off.

         7.     Upon information and belief, there were even more layoffs within a 90-day period

 that encompasses this 30-day period that may have been staggered in an attempt to avoid the notice

 requirements of the WARN Act.

         8.     Defendant willfully violated the federal WARN Act by failing to provide the

 required notice. Defendant failed to pay Plaintiff his/her wages, salary, commissions, bonuses,

 accrued holiday pay, and/or accrued vacation for 60 working days following his/her respective

 termination, and/or failed to make the pension and 401(k) contributions, and/or provide other

 employee benefits under ERISA, and/or pay his/her medical expenses for 60 calendar days from

 and after the dates of his/her termination.

         9.     None of the WARN Act exemptions apply to Defendant. Accordingly, Plaintiff

 must receive the notice and back pay required by the WARN Act, 29 U.S.C. Section 2102, 2104.

         10.    Plaintiff has been damaged by Defendant’s conduct constituting violations of the

 WARN Act and is entitled to damages for his/her back pay and associated benefits for each day of




                                                 2
Case 1:19-cv-23239-KMM Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 3



 the violation because Defendant has not acted in good faith nor with reasonable grounds to believe

 their act and omission was not a violation of the WARN Act.

          11.      Plaintiff seeks attorneys fees’ and costs pursuant to 29 U.S.C. Section 2104(a)(6);

 seeks attorneys’ fees and costs under all other applicable rules and laws; and seeks attorneys’ fees

 and costs under Plaintiff’s employment agreement.

          WHEREFORE, Plaintiff demands judgment against Defendant and prays for:

          1) Compensatory damages including without limitation an amount equal to at least the

                amounts provided by the WARN Act, 29 U.S.C. Section 2104(a);

          2) Reasonable attorneys’ fees and costs

          3) Such other relief as the Court deems fair and equitable

                                        Demand for Jury Trial
          Plaintiff hereby requests trial by jury on all issues triable by jury pursuant to Fed. R. Civ.
 P. 38.
 Dated this 2nd day of August, 2019

                                                 Respectfully submitted,

                                                 LAW OFFICES OF PAUL A. SACK, P.A.
                                                 1130 Washington Avenue, Suite 3
                                                 Miami Beach, Florida 33139
                                                 Telephone: 305-397-8077
                                                 Facsimile: 305-763-8057

                                         By:     /s/ PAUL A. SACK, ESQ.
                                                 FBN: 363103
                                                 Primary: paul@paulsacklaw.com
                                                 ps1619@bellsouth.net
                                                 R. BRANDON DEEGAN, ESQ.
                                                 FBN: 117368
                                                 Primary: deegan@paulsacklaw.com



                                                    3
